Case 3:20-cv-00013-SMY Document 67 Filed 09/09/21 Page 1 of 5 Page ID #309




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PATRICK CHASE,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 20-CV-13-SMY
                                                  )
 WEXFORD HEALTH SOURCES, INC.,                    )
 MOHAMMED SIDDIQUI, STEPHEN                       )
 RITZ, ERIN PRANGE, MARY JO                       )
 ZIMMER, REYNAL CALDWELL, and                     )
 ANTHONY WILLS,                                   )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Pending before the Court are Defendant Erin Prang’s Motion for Summary Judgment on

Exhaustion of Administrative Remedies (Doc. 46) and Defendant Reynal Caldwell’s Motion for

Summary Judgment on Exhaustion of Administrative Remedies (Doc. 48). Plaintiff Patrick Chase

filed a response in opposition (Doc. 55).

       Based upon the undisputed material facts in the written submissions of the parties, the

Court finds that a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008) is unnecessary.

For the following reasons, Prang’s Motion for Summary Judgment is DENIED and Caldwell’s

Motion for Summary Judgment is GRANTED.

       Chase filed the instant lawsuit pursuant to 42 U.S.C. § 1983 alleging violations of his

constitutional rights while he was incarcerated at Menard Correctional Center (Docs. 1, 7). He

claims that Defendants were deliberately indifferent to his medical needs by failing to properly

treat a cyst in his left knee that caused him pain and numbness beginning in April 2018 and

continuing through June 2019. As to the moving Defendants, Chase specifically alleges that


                                            Page 1 of 5
Case 3:20-cv-00013-SMY Document 67 Filed 09/09/21 Page 2 of 5 Page ID #310




Prange failed to approve a necessary ultrasound around October 2018 and that Caldwell failed to

follow-up on an ultrasound and provided ineffective medication after May 2019.

                                        Factual Findings

        The following facts are undisputed: On November 5, 2018, Chase submitted a grievance

related to the medical treatment of his left knee cyst (Doc. 47-1, pp. 9, 11). In the grievance, he

states that he received an x-ray for the cyst in May 2018 but no further testing or follow up. His

doctor then requested an ultrasound in October 2018, but it was denied by Dr. Siddiqui and Dr.

Ritz for Wexford. He was denied adequate pain medication; the medication provided, Naproxen,

was ineffective. Chase’s counselor responded on April 5, 2019 and referred him to an April 3,

2019 memo from the Health Care Unit (“HCU”) outlining the care he received from April 29,

2018 to March 11, 2019 (Doc. 47-1, p. 10). A grievance officer recommended that the grievance

be denied on May 2, 2019 and the Chief Administrative Officer (“CAO”) concurred on May 7,

2019 (Id. p. 8).       Chase appealed to the Administrative Review Board (“ARB”) which

recommended that the grievance be denied; the Acting Director of the IDOC concurred on May

30, 2019 (Id. p. 7).

        Chase filed another grievance on March 11, 2019 related to his left knee cyst (Doc. 47-2,

p. 14). He again complained about the lack of medical care – cancelled appointments in August

and November 2018, ultrasound denied by Dr. Ritz in October 2018, useless physical therapy in

January and February 2019, and no further active treatment thereafter (Id. p. 14-15). His counselor

again referred him to the April 3, 2019 HCU memo (Id. p. 14, 16). There is no evidence that Chase

appealed this grievance to the CAO or the ARB. Chase has identified no other relevant grievance.




                                            Page 2 of 5
Case 3:20-cv-00013-SMY Document 67 Filed 09/09/21 Page 3 of 5 Page ID #311




                                           Discussion

       Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). Once a properly

supported motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

       Under the Prison Litigation Reform Act, a prisoner may not bring a lawsuit about prison

conditions unless and until he has exhausted all available administrative remedies. 42 U.S.C. §

1997e(a); Pavey, 544 F.3d at 742. “The exhaustion requirement is an affirmative defense, which

the defendants bear the burden of proving.” Pavey, 663 F.3d at 903. To properly exhaust

administrative remedies, the prisoner must “file complaints and appeals in the place, and at the

time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th

Cir. 2002). The Seventh Circuit requires strict adherence to the exhaustion requirement. Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

       It is undisputed that Chase filed the November 5, 2018 grievance and that the grievance is

fully exhausted in accordance with the grievance process outlined in the Illinois Administrative

Code. 20 ILL. ADMIN. CODE § 504.800, et seq. However, Defendants argue that Chase did not

submit a grievance related to the medical care provided by Prange and Caldwell. Chase argues

that the lack of medical care spanned over a year and that he was not required to file a grievance

every time he was denied medical care.

       In this case, Chase asserts a deliberate indifference claim against multiple medical

providers related to the same medical problem, a left knee cyst. He specifically claims that Prange

denied an ultrasound in October 2018 and that Caldwell failed to review an ultrasound and

provided ineffective care after May 23, 2019.




                                            Page 3 of 5
    Case 3:20-cv-00013-SMY Document 67 Filed 09/09/21 Page 4 of 5 Page ID #312




         In the November 5, 2018 grievance, Chase mentions the denial of the ultrasound but does

not specifically name Prange. Nonetheless, the grievance is sufficient to exhaust his administrative

remedies against Prange. See Jones v. Bock, 549 U.S. 199, 219 (2007) (noting that grievances are

not meant to mirror Complaints filed in federal court nor is a plaintiff required to set forth every

theory of relief that he may present in a Complaint or to identify every defendant later sued.). He

complained that he was denied an ultrasound by “Dr. Ritz for Wexford.” The prison could review

his medical records (which it did to respond to the grievance) to determine which person denied

that type of care. See e.g. Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011) (“[Plaintiff]

complained about an administrative decision – the cancellation of AHI services – and it belies

reason to suggest that prison administrators at Lawrence were unaware of who was responsible for

that decision.”). Thus, the grievance served its purpose of notifying the prison of a problem and

inviting corrective action as to Prange. Turley, 729 F.3d at 650.

         However, Chase did not exhaust his administrative remedies as to Caldwell even under a

continuing violation theory. While it is true that “[i]n order to exhaust their remedies, prisoners

need not file multiple, successive grievances raising the same issue (such as prison conditions or

policies) if the objectionable condition is continuing,” Turley v. Rednour, 729 F.3d 645, 650 (7th

Cir. 2013) 1, Chase filed no grievance naming Caldwell or referencing any care that Caldwell

provided (or did not provide). Indeed, the November 5, 2018 grievance preceded Caldwell’s

treatment of Chase and is therefore insufficient to exhaust his administrative remedies. See e.g.

Barrow v. Wexford, 793 Fed.Appx. 420, 423 (7th Cir. 2019) (“The grievances filed before this




1
 “Deliberate indifference to a serious medical need is a continuing violation that accrues when the defendant has
notice of the untreated condition and ends only when treatment is provided or the inmate is released.” Jervis v.
Metcheff, 258 Fed. Appx. 3, 5-6 (7th Cir. 2007) (citing Heard v. Sheahan, 253 F.3d 316, 318–319 (7th Cir. 2001)).


                                                  Page 4 of 5
Case 3:20-cv-00013-SMY Document 67 Filed 09/09/21 Page 5 of 5 Page ID #313




lawsuit concerned events that preceded Dr. Trost’s tenure as medical director, but he can be liable

under § 1983 only for his own conduct.”).

                                            Conclusion

       For the foregoing reasons, Defendant Erin Prang’s Motion for Summary Judgment on

Exhaustion of Administrative Remedies (Doc. 46) is DENIED. Defendant Reynal Caldwell’s

Motion for Summary Judgment on Exhaustion of Administrative Remedies (Doc. 48) is

GRANTED; Plaintiff’s claims against Defendant Caldwell are DISMISSED without prejudice.

The Clerk of Court is DIRECTED to enter judgment accordingly at the conclusion of this case.

       IT IS SO ORDERED.

       DATED: September 9, 2021
                                                                      2021.09.09
                                                                      13:43:36 -05'00'
                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 5 of 5
